Citation Nr: 0100208	
Decision Date: 01/05/01    Archive Date: 01/11/01

DOCKET NO.  92-13 209A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
chronic obstructive pulmonary disease (COPD).

2.  Entitlement to service connection for a back disorder.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

William J. Jefferson, Counsel



INTRODUCTION

The veteran had periods of active service from December 1960 
to November 1964, and from November 1967 to October 1976.  
The appeal was received at the Board of Veterans' Appeals in 
October 2000.   

Service connection for residuals of a back injury and service 
connection for COPD were initially denied in a June 1987 
decision by a Department of Veterans Affairs (VA), Regional 
Office (RO).  The veteran was notified of the decision and he 
filed a timely notice of disagreement.  A Statement of the 
Case was issued in November 1987.  A substantive appeal was 
not filed.  The November 1987 rating decision is the last 
final disallowance of the veteran's claims.  

In February 1992, the veteran filed to reopen his claims of 
service connection for lung and back disorders.  A rating 
decision in March 1992 determined that new and material 
evidence had not been received to reopen the veteran's claims.  
The veteran was notified of the decision and a notice of 
disagreement was received in April 1992.  The VA Regional 
Office issued a Statement of the case in June 1992, and a 
substantive appeal was received in August 1992.  A rating 
decision dated in December 1993 declined to reopen the claim 
of service connection for COPD.  The RO also determined that 
new and material evidence had been submitted to reopen the 
claim of service connection for residuals of a back injury.  
In this regard the RO essentially denied the veteran's claim 
of service connection for residuals of a back injury on the 
merits.  A Supplemental Statement of the Case was issued in 
December 1993.  

A previously disallowed claim may be reopened only if new and 
material evidence is first presented.  See 38 U.S.C. §§ 5108, 
7104.  Although the adjudication actions have been variously 
classified, a close reading of the December 1993 rating 
decision points to the conclusion that the RO essentially 
determined that new and 


material evidence had been received to reopen the veteran's 
claim of service connection for residuals of a back injury.  
In this regard though, due to the nature of the evidence that 
has been received, and in compliance with a change in the law 
brought about by the Veterans Claims Assistance Act of 2000, 
the issue of service connection for residuals of a back 
injury will be the subject of the remand portion of this 
decision.  

In addition, in the November 2000 written presentation 
submitted by the veteran's accredited representative, the 
issue of clear and unmistakable error in the June 1987 rating 
denial of service connection for residuals of an oro-antral 
fistula is raised.  That issue has not been developed by the 
RO and as a result it is not an issue that is ripe for review 
by the Board.  The matter is referred to the RO for 
appropriate consideration and development.  


FINDINGS OF FACT

1.  A rating decision in June 1987 denied the claim of 
service connection for COPD.  

2.  The evidence submitted since the June 1987 rating 
decision is cumulative and redundant of previously considered 
evidence.


CONCLUSION OF LAW

Evidence submitted since the June 1987 rating decision which 
denied entitlement to service connection for COPD is not new 
and material, and the claim is not reopened.  38 U.S.C.A. 
§§  5108, 7105 (West 1991); 38 C.F.R. §§ 3.104, 3.156, 
20.1103 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A rating decision in June 1987 denied service connection for 
COPD.  

The evidence considered at the time of the June 1987 rating 
denial of service connection for COPD included the veteran's 
service medical records.  Service medical records from the 
veteran's first period of service show that he received 
treatment for pneumonitis in December 1960.  A chest X-ray 
revealed an infiltrate in the left costophrenic angle.  A 
late December 1960 chest X-ray revealed an old pleural 
reaction in the right costophrenic angle.  A September 1961 
chest X-ray was negative.  In September 1993 it was reported 
that the veteran had had three episodes of pneumonia.  The 
September 1964 discharge physical examination, including a 
chest X-ray, was negative for any abnormalities of the lungs 
and chest.  

An October 1967 reenlistment physical examination report and 
chest X-ray revealed no abnormalities.  In July 1970 chest 
pain complaints were associated with costochondritis.  A 1972 
physical examination and chest X-ray were negative for any 
complaints or findings referable to the lungs.  In September 
1973 the veteran received treatment for an upper respiratory 
infection (URI) and suspected pneumonitis.  In January 1974 
the veteran complained of left lung soreness that was 
associated with muscular soreness.  

Private and service medical records dated in April 1975 
reveal that the veteran was involved in an altercation and he 
sustained left side rib fractures and a left lung 
pneumothorax.  A service medical record dated in June 1975 
revealed that the veteran was six weeks past fractures and 
pneumothorax.  Another June 1975 medical entry revealed that 
X-rays showed healing rib fractures without evidence of other 
abnormality.  In September 1976 the veteran was hospitalized 
at a military facility for a pneumothorax, the result of 
blunt trauma to the chest sustained in an automobile 
accident.  An X-ray of the lungs revealed that the 
pneumothorax had resolved although there was some linear 
plate atelectasis in the right mid lung and some suggestive 
infiltrate at the left lung base.  

At a VA medical examination in April 1987 it was reported 
that the veteran had known COPD.  He had a three-year history 
of shortness of breath and a chronic cough with dry sputum.  
It was indicated that the veteran smoked a pack of cigarettes 
per day.  His medical history included pneumothoraces in 1975 
and 1976.  The diagnosis included COPD, Class II 
tuberculosis, and status post bilateral pneumothorax.  

The June 1987 rating decision denied service connection for 
COPD.  It was indicated that there was no evidence that the 
veteran's COPD was related to the service pneumothoraces and 
that COPD was not shown in service.  The rating decision also 
granted service connection for a bilateral pneumothorax.  The 
veteran was notified of the COPD denial in July 1987.  Absent 
receipt of a timely filed substantive appeal, the June 1987 
rating denial of service connection for COPD is the last 
final disallowance of the claim.  

Since the June 1987 rating decision additional evidence has 
been received.  
Received in March 1992 were VA medical records dated from 
January 1990 through February 1992 that show the veteran 
received treatment for COPD and unrelated medical disorders.  

VA medical examinations and a trachea and bronchi examination 
were performed in January 1993.  In the trachea and bronchi 
examination the veteran's history of pneumothoraces was 
reported.  It was also reported that the veteran was a long 
time cigarette smoker.  The diagnostic assessment was status 
post bilateral traumatic pneumothoraces in 1974 and 1976; 
emphysema, mild by history; probable nicotine dependence and 
long smoking history; previous suggestion of tuberculous 
disease of the chest, without active treated phase, by 
patient's history cannot verify.  The physician commented 
that the veteran had a very long smoking history, which was 
the expected etiology of current COPD rather than bilateral 
pneumothoraces.  

Received in January and April 1993 were voluminous VA medical 
records dated from December 1986 through February 1992, some 
not previously considered, revealing treatment for COPD and 
other medical problems.  Received in April 1993 were private 
medical records dated in June and July 1977, revealing an 
unrelated medical disorder.  

A VA respiratory examination in January 1999 revealed 
diagnoses of severe COPD, history of heavy tobacco use for a 
40 or more period, and a history of pneumothoraces secondary 
to rib fractures.  Received in January and June 1999 were VA 
clinical records dated from June 1997 through October 1998 
revealing treatment for COPD; tuberculosis; a right 
pneumothorax; and unrelated physical problems.  

A VA medical examination and pulmonary function tests were 
performed in June and July 1999.  The veteran's history of 
pneumothoraces in service was reported.  The physician opined 
that there were no pneumothoraces residuals, and that the 
veteran's COPD was related to tobacco use and not 
pneumothoraces.  A January 2000 VA aid and attendance 
examination and pulmonary function tests confirm COPD along 
with an unrelated medical problem.  

Analysis

The June 1987 rating decision that denied the veteran's claim 
of entitlement to service connection for COPD is the last 
disallowance of that claim, in the absence of a timely filed 
appeal on the issue.  

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO 
may not thereafter be reopened and allowed.  To reopen a 
claim there must be "new and material evidence" that is 
presented or secured with respect to the claim which has been 
disallowed.  38 U.S.C.A. § 5108.  Therefore, once an RO 
decision becomes final under § 7105(c), absent the submission 
of new and material evidence, the claim cannot be reopened or 
readjudicated by VA.  38 U.S.C.A. §§ 5108, 7105(c) (West 
1991).  In essence, the veteran's claim of service connection 
may only be reopened if he submits new and material evidence.  
See 38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156(a).

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative new redundant, and which by 
itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156.

The Board notes that in Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998), the United States Court of Appeals for the 
Federal Circuit held that the United States Court of Appeals 
for Veterans Claims (Court) erred in adopting the "material 
evidence" test articulated in Colvin v. Derwinski, 
1 Vet. App. 171 (1991).  Hodge, 155 F.3d at 1363-64.  In 
light of the holding in Hodge, the Board is now required to 
analyze newly submitted evidence according to the standard 
outlined in 38 C.F.R. § 3.156(a).  Further, the Court held in 
Fossie v. West, 12 Vet. App. 1 (1998), that the standard 
articulated in 38 C.F.R. § 3.156(a) is less stringent than 
the one previously employed by Colvin.  

Subsequent to the June 1987 final rating denial of service 
connection for COPD, additional evidence has been received.  
The additional evidence that has been received includes some 
clinical data that is unrelated to the veteran's claim.  This 
evidence has no probative value and is clearly cumulative 
evidence. 

The remainder of the newly submitted evidence primarily 
consists of post-service medical records from the middle to 
late 1980's and later, revealing treatment for COPD.  It is 
important to note that COPD was clinically shown at the time 
of the June 1987 rating denial.  In this regard, a large 
portion of the additional evidence that has been received 
since the prior final decision is redundant of previously 
considered evidence.  In fact, there is much negative 
evidence that has been received from VA clinicians 
specifically opining that the veteran's COPD is due to long-
term smoking rather than the service connected 
pneumothoraces.  

The Board concludes that the additional evidence that has 
been received is both cumulative and redundant of previously 
considered evidence.  In no way does this evidence bear 
directly and substantially upon the issue at hand, nor is it 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  No additional medical 
evidence linking the veteran's current COPD to the service 
connected pneumothoraces or to service has been received.  

The additional evidence that has been submitted since the 
June 1987 final disallowance is not material, and it is not 
sufficient to reopen the veteran's claim of entitlement to 
service connection for COPD.  

The veteran's accredited representative has requested that 
the case be remanded to obtain certain additional medical 
information.  The Board is aware of the enhanced duty to 
assist pursuant to Pub. L. 106-475, 114 Stat. 2096, Veterans 
Claims Assistance Act of 2000 (November 9, 2000).  However, 
reasonable efforts to assist the veteran have been made in 
the past and there is no indication that any further 
assistance would aid in substantiation of the veteran's 
claim, particularly in light of the fact that new and 
material evidence has not been received.  It is noteworthy 
that evidence that has been requested on the veteran's behalf 
is already located in the claims folder.  


ORDER

New and material evidence has not been received to reopen the 
claim of entitlement to service connection for COPD, and the 
appeal is denied.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supercedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  

New and material evidence has been received and the veteran' 
back claim has been reopened.  It is noteworthy that the 
veteran's service medical records are quiescent for low back 
pathology.  The new and material evidence includes a February 
1993  medical examination report wherein a VA physician 
opined that the veteran's chronic low back pain was sustained 
on active (military) duty.  The service records, however, do 
not specifically identify low back injury or pathology.  
Further medical information would be helpful in this case.  

Accordingly, this case is REMANDED for the following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for a low back 
disorder from service discharge in 
October 1976 until 1986.  After securing 
the necessary release, the RO should 
obtain copies of these records.

2.  The veteran should be afforded a VA 
orthopedic examination of the lumbosacral 
spine.  The claims folder must be made 
available and reviewed by the examiner 
before the examination.  All appropriate 
tests and studies should be performed.  
The orthopedist is requested to render an 
opinion indicating the likely onset of 
any current back disorder and whether it 
is as likely as not that such back 
disorder is attributable to any injury 
during service.  

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

4.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, the RO 
should re-adjudicate the issue of 
entitlement to service connection for a 
back disorder.  

5.  If the benefit sought on appeal 
remains denied, the appellant and the 
appellant's representative, if any, should 
be provided with a supplemental statement 
of the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	John E. Ormond, Jr.  
	Veterans Law Judge
	Board of Veterans' Appeals



 


